J-S03026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARL EUGENE HOUSE A/K/A SAMUEL             :
    HOUSE                                      :
                                               :   No. 968 WDA 2020
                       Appellant               :

              Appeal from the Order Entered September 14, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0011199-2011


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: April 22, 2021

        Carl Eugene House a/k/a Samuel House (Appellant) appeals from the

order denying his “amended motion to enforce plea agreement” (Motion to

enforce plea).       In accordance with our decisions in Commonwealth v.

Fernandez, 195 A.3d 299 (Pa. Super. 2018) (en banc), and Commonwealth

v. Moose, 2021 Pa. Super. 2 (Pa. Super. Jan. 4, 2021) (en banc), we reverse

and remand.

        In August 2011, the Commonwealth charged Appellant with one count

of indecent assault of a person less than 13 years of age, and two counts of



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03026-21


corruption of minors.1           Pertinent to this appeal, Appellant and the

Commonwealth entered into a negotiated plea agreement.           At Appellant’s

sentencing hearing, the prosecutor explained the plea agreement:

       There is a plea agreement, Your Honor, to – [Appellant] has a
       period of time served already in [jail]. That would be the standard
       range [sentence], then an additional period of probation to be set
       by the court. [Appellant] would also have to be under the
       conditions of Megan’s Law for the next ten years.[2]

N.T., 1/30/12, at 2-3 (emphasis and footnote added).            The trial court

colloquied Appellant about his understanding of the 10-year registration

obligation.3   Id. at 6; see also id. (inquiring whether Appellant had been

promised anything other than, inter alia, “the requirement that you register

as a Megan’s Law offender for a period of ten years”).

       The trial court accepted Appellant’s guilty plea to one count of indecent

assault and two counts of corruption of minors. The court sentenced Appellant

to 5 to 10 months of incarceration (with immediate parole), plus 3 years’

probation.     The sentencing order, pursuant to the plea agreement, also


____________________________________________


1See 18 Pa.C.S.A. §§ 3126(a)(7), 6301(a)(1)(ii). The Commonwealth alleged
Appellant sexually assaulted a minor over a two-year period.

2 Appellant’s registration requirement was mandated by former 42 Pa.C.S.A.
§ 9795.1(a)(3) (expired), which was then in effect. Megan’s Law was replaced
in December 2012 by the Sexual Offender Registration and Notification Act
(SORNA), 42 Pa.C.S.A. §§ 9799.10 – 9799.42.

3 Appellant also signed a written Megan’s Law colloquy, which specified that
Appellant’s sex offender registration period would be 10 years — as opposed
to Appellant’s lifetime.


                                           -2-
J-S03026-21


required Appellant to register as a sex offender for 10 years. Appellant waived

a presentence SVP assessment, and the trial court subsequently determined

that Appellant met the requirements for classification as a sexually violent

predator (SVP). Order, 5/3/13. Appellant did not appeal.

       A prior panel of this Court summarized the procedural history that

followed:

             [In June 2013], the trial court found Appellant violated his
       probationary terms by failing to comply with his treatment
       programs at Mercy Behavioral Health, insomuch as Appellant did
       not disclose information regarding his past conduct to the
       provider. See N.T., 6/3/13, at 2, 4. As a result of the foregoing,
       on June 3, 2013, Appellant’s probation was revoked and he was
       resentenced to an aggregate term of 18 to 36 months of
       incarceration, followed by three years of probation and lifetime
       sex offender registration. [Appellant did not appeal his sentence.]

              In June 2018, Appellant pro se filed a [Post Conviction Relief
       Act (PCRA)] petition. See 42 Pa.C.S.A. §§ 9541-9546.] Counsel
       was appointed, and he filed a Turner/Finley[4] letter and petition
       to withdraw on August 15, 2018, [asserting that] Appellant’s PCRA
       petition was time-barred. On August 20, 2018, the PCRA court
       issued notice of its intent to dismiss Appellant’s PCRA petition
       without a hearing pursuant to Pa.R.Crim.P. 907. The PCRA court
       also indicated that it would permit counsel to withdraw. On
       September 10, 2018, counsel for Appellant filed a response to the
       notice of intent to dismiss, alleging that Appellant has a
       meritorious claim outside of the PCRA based on Fernandez,
       supra,FN4 and therefore, [counsel] filed simultaneously a motion
       to enforce plea agreement to limit Appellant’s sex offender
       registration to the ten-year term imposed originally.            On
       September 12, 2018, the PCRA court dismissed Appellant’s PCRA
       petition because it was time-barred[.         See 42 Pa.C.S.A. §
       9545(b)(1) (providing that any PCRA petition must be filed within
       one year of the date the judgment of sentence becomes final)].
____________________________________________


4 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -3-
J-S03026-21


      FN4 In Fernandez, an en banc panel of this Court consolidated
      several appeals where the defendants were found to have violated
      the terms of their probation and were ordered to comply with new
      sex offender registration requirements under [SORNA]. In doing
      so, the lower courts relied on Commonwealth v. Partee, 86 A.3d
      245 (Pa. Super. 2014), which held that a defendant could not seek
      specific performance of his plea bargain where he effectively
      rescinded the bargain by violating the terms of his probation.
      After Partee, our Supreme Court held in Commonwealth v.
      Muniz, 164 A.3d 1189 (Pa. 2017), that certain provisions of
      SORNA are punitive and retroactive application of those provisions
      violates the ex post facto clause of the Pennsylvania constitution.
      Applying Muniz, this Court held in Fernandez that Muniz
      abrogated the holding in Partee. As such, this Court concluded
      that “the trial court may not increase [defendants’] registration
      requirements under SORNA[,]” and “the original periods of sexual
      offender registration and conditions imposed in each case [were]
      reinstated.” Fernandez, 195 A.3d at 301.

Commonwealth v. House, 220 A.3d 662 (Pa. Super. 2019) (unpublished

memorandum at **2-3) (“House I”) (emphasis added and citations

modified).    The House I panel affirmed the PCRA court’s dismissal of

Appellant’s petition, concluding it was untimely and did not meet any

exceptions to the PCRA’s time bar, set forth at 42 Pa.C.S.A. § 9545(b)(1)(i)-

(iii). House I, supra, at **6-7; see also id. at *7 (“insofar as Appellant

may be attempting to invoke Muniz, supra, via Fernandez, supra, as the

basis for a new constitutional right[, i.e., one of the PCRA exceptions], neither

the United States Supreme Court nor our Supreme Court has held that Muniz

applies retroactively.”).

      On     August   9,    2020,   Appellant,   through   counsel,   filed   the

aforementioned Motion to enforce plea, which gave rise to this appeal.

Appellant asserted:

                                      -4-
J-S03026-21


     Requiring [Appellant] to register . . . as a sex offender, for a period
     in excess of the plea agreement, constitutes a violation of that
     agreement for which [Appellant] seeks and is entitled to specific
     performance requiring the Commonwealth . . . to comply with the
     provisions of said agreement.FN3

        FN3 SeeCommonwealth v. Nase, 104 A.3d 528 (Pa. Super.
        2014) (defendant not required to register for period longer
        than that set forth in plea agreement); Commonwealth v.
        Hainesworth, 82 A.3d 444, 447-50 (Pa. Super. 2013) (en
        banc) (same). See also Commonwealth v. LaCombe,
        234 A.3d 602, 617 (Pa. 2020) (“This Court has not yet
        required that sexual offender registration statutes be
        challenged through the PCRA or some other procedural
        mechanism. Indeed, we have consistently decided . . .
        challenge[s]     via    different   types    of    filings.”);
        Commonwealth v. Martinez, 147 A.3d 517, 523 (Pa.
        2016) (successful challenge to increase of registration term
        through “Petition to Enforce Plea Agreement or for a Writ of
        Habeas Corpus” where PCRA petition would have been
        untimely”).

Motion to enforce plea, 8/9/20, at 3 (unnumbered) (citations modified).

     By order entered September 14, 2020, the trial court denied the Motion

to enforce plea. Appellant timely appealed. Both Appellant and the trial court

have complied with Pa.R.A.P. 1925.

     Appellant now raises 2 issues for our review, which we will address

simultaneously:

     1. Whether the Court of Common Pleas erred in denying
        enforcement of the guilty plea agreement in this matter limiting
        registration and [Appellant’s] other obligations under sex
        offender registration law to 10 years?

     2. Whether the Court of Common Pleas’ construction/interpretation
        of the terms of the plea agreement is erroneous as inconsistent
        with Commonwealth v. Martinez, 637 Pa. 208, 147 A.3d 517
        (2016)?


                                      -5-
J-S03026-21


Appellant’s Brief at 2.

      Initially, we must determine whether the trial court had jurisdiction over

Appellant’s Motion to enforce plea. See Moose, 2021 Pa. Super. 2, at **12-

13 (stating, before reaching the merits of the claim – which is similar to

Appellant’s in this case, “[i]nitially, we resolve the parties’ dispute as to

whether [a]ppellant was required to challenge his sex offender registration

requirements in a PCRA petition, such that [a]ppellant’s failure to establish a

PCRA timeliness exception would preclude a court [from] entertaining the

merits of his claim.”); cf. House I, supra (holding that PCRA court lacked

jurisdiction to address Appellant’s PCRA petition based on the PCRA’s time bar

and Appellant’s failure to prove an exception).      In Appellant’s Motion to

enforce plea, he correctly cites the applicable authority, which establishes

jurisdiction.   See, e.g., LaCombe, supra; Moose, supra, at **13-17

(collecting cases). Accordingly, we address the merits of Appellant’s claims.

      Appellant argues the trial court erred in refusing to enforce the 10-year

sexual offender registration term of the plea agreement, and improperly

required Appellant, upon violation of his probation in 2013, to register for his

lifetime. See Appellant’s Brief at 8-15. Appellant asserts the trial court erred

in finding that the registration period was not a material term of the plea

agreement. Id. at 13. Appellant emphasizes that his registration term was

explicitly and repeatedly mentioned on the record.      Id.   Appellant further

contends the 10-year registration period constituted the “sole benefit” he


                                     -6-
J-S03026-21


received in exchange for his plea. Id. (pointing out that Appellant pled guilty

to all charges and received a standard-range sentence); see also N.T.,

1/30/12, at 2-3, 6-7 (discussing the 10-year registration period). Accordingly,

Appellant argues that “[d]enial of enforcement of that explicit term limiting

registration obligations conflicts with the mandate of Martinez.” Appellant’s

Brief at 15. Finally, Appellant states, “in light of this Court’s en banc decision

in Fernandez, [Appellant’s] previous probation violation does not preclude

him from obtaining enforcement of the plea agreement in this matter.” Id. at

10. We agree.

      We first note our standard of review:        “Although a plea agreement

occurs in a criminal context, it remains contractual in nature and is to be

analyzed under contract-law standards.”       Commonwealth v. Farabaugh,

136 A.3d 995, 1001 (Pa. Super. 2016) (citation omitted). Because contract

interpretation is a question of law, our standard of review is de novo and the

scope of review is plenary. Commonwealth v. Summers, 2021 Pa. Super.

11, at *19 (Pa. Super. 2021).

      Regarding plea bargains, we have explained:

      “The reality of the criminal justice system is that nearly all criminal
      cases are disposed of by plea bargains: [n]inety-seven percent of
      federal convictions and ninety-four percent of state convictions
      are the result of guilty pleas. Plea bargaining is not some adjunct
      to the criminal justice system; it is the criminal justice system.
      Accordingly, it is critical that plea agreements are enforced, to
      avoid any possible perversion of the plea bargaining system.”
      Hainesworth, 82 A.3d at 449 (internal citations and quotation
      marks omitted).        “The disposition of criminal charges by
      agreement between the prosecutor and the accused, . . . is an

                                       -7-
J-S03026-21


     essential component of the administration of justice. Properly
     administered, it is to be encouraged. In this Commonwealth, the
     practice of plea bargaining is generally regarded favorably, and is
     legitimized and governed by court rule. . . . A ‘mutuality of
     advantage’ to defendants and prosecutors flows from the
     ratification of the bargain.” Commonwealth v. Parsons, 969
     A.2d 1259, 1267-68 (Pa. Super. 2009) (en banc).

           Assuming the plea agreement is legally possible to fulfill,
     when the parties enter the plea agreement and the court accepts
     and approves the plea, then the parties and the court must abide
     by the terms of the agreement. Commonwealth v. Anderson,
     995 A.2d 1184, 1191 (Pa. Super. 2010). “Specific enforcement
     of valid plea bargains is a matter of fundamental fairness.”
     Hainesworth, supra. “The terms of plea agreements are not
     limited to the withdrawal of charges, or the length of a sentence.
     Parties may agree to—and seek enforcement of—terms that fall
     outside these areas.” Id.

        [D]isputes over any particular term of a plea agreement
        must be resolved by objective standards. A determination
        of exactly what promises constitute the plea bargain must
        be based upon the totality of the surrounding
        circumstances and involves a case-by-case adjudication.

        Any ambiguities in the terms of the plea agreement will be
        construed against the Government. Nevertheless, the
        agreement itself controls where its language sets out the
        terms of the bargain with specificity.

     Commonwealth v. Kroh, 654 A.2d 1168, 1172 (Pa. Super.
     1995)   (internal    citations omitted). Regarding     the
     Commonwealth’s duty to honor plea agreements, well-settled
     Pennsylvania law states:

        Our courts have demanded strict compliance with that
        duty in order to avoid any possible perversion of the plea
        bargaining system, evidencing the concern that a
        defendant might be coerced into a bargain or fraudulently
        induced to give up the very valued constitutional
        guarantees attendant the right to trial by jury.

     Id. (internal citations omitted).


                                     -8-
J-S03026-21


Farabaugh, 136 A.3d at 1001-02 (citations modified).           Further, we have

stated that sex offender registration “obviously has serious and restrictive

consequences for the offender, including prosecution if the requirement is

violated. Registration can also affect the offender’s ability to earn a livelihood,

his housing arrangements and options, and his reputation.” Hainesworth,

82 A.3d at 449 (citation omitted).

      Here, the trial court opined that Appellant was not entitled to the 10-

year registration term of the plea agreement:

      Appellant must establish that the length of the registration
      requirement was a material element of the plea agreement.
      Nase, 104 A.3d at 532 [(where the appellant sought specific
      enforcement of negotiated plea term regarding sexual offender
      registration under Hainesworth, supra, stating “it is necessary
      to determine whether the ten-year registration period was a
      material part of the plea agreement.”)]. Appellant has failed to
      meet this burden and provided no evidence in support of his
      position. To the contrary, this court notes that Appellant pled to
      the entire criminal information, in which only one charge required
      registration under Megan’s Law.        In contrast, when several
      offenses which would increase registration are withdrawn in
      exchange for pleas, the length of registration was deemed a
      material element of the plea agreement. Fernandez, 195 A.3d
      299. In the matter sub judice, however, the length of registration
      was not a material element and therefore Appellant is not entitled
      to relief.FN2

           FN2Furthermore, this court notes that Appellant should
           be precluded from specific performance, as he “broke the
           contract” when he violated the terms of probation, and
           subjected himself by his conduct to a resentencing
           hearing wherein this court imposed lifetime registration.

Trial Court Opinion, 10/30/20, at 3-4 (citations modified).




                                       -9-
J-S03026-21


      Upon review, we disagree with the trial court’s findings and application

of the law. See, e.g., Fernandez, 195 A.3d at 309-10 (where defendant

violated his probation and the terms of his original plea agreement, the trial

court erred in resentencing and retroactively increasing defendant’s sexual

offender registration period under SORNA). Here, the trial court’s reasoning

echoes Partee, which is no longer good law. See Muniz, supra; Martinez,

supra. Further, and contrary to the trial court’s determination, Fernandez

is not distinguishable because the Commonwealth did not withdraw any of the

charges against Appellant in exchange for his plea; indeed, we are persuaded

by Appellant that this fact supports a finding that the 10-year registration

period was a material term of the plea agreement. The 10-year term was

expressly discussed at the guilty plea hearing, and set forth in the sentencing

order. See N.T., 1/30/12, at 2-3, 6-7, supra; see also Commonwealth Brief

at 10 (conceding that at “points during the plea colloquy, the ten-year term

of registration appeared to be discussed as being a requirement of the terms

of [Appellant’s] probation. If the registration period is a material element,

then [A]ppellant is entitled to specific performance.” (citation omitted)).

      Finally, and significantly, even if the 10-year registration period was not

a negotiated term of the plea agreement, it must be enforced under

Fernandez and its progeny.        See Moose, 2021 Pa. Super. 2, at *23

(“Importantly, the Fernandez Court did not condition its conclusion on




                                     - 10 -
J-S03026-21


whether sex offender registration was a negotiated term of the appellants’

plea agreements.”).

      Accordingly, we reverse the order denying the Motion to enforce plea

because Appellant is subject to the 10-year registration period negotiated as

part of the 2012 plea agreement. See Fernandez, 195 A.3d at 311. On

remand, the court shall correct this aspect of Appellant’s sentence.

      Order reversed. Case remanded with instructions as to sex offender

registration. Jurisdiction relinquished.

      Judge Dubow joins the memorandum.

      Judge Strassburger did not participate in the consideration or decision

      of this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2021




                                     - 11 -